Hill, C. J.
1. Even if the court committed error in refusing to allow a plea that the debt sued for was not due by the defendant individually, but by a partnership of which he was a member, because the plea was dilatory and should have been filed at the first term, yet the error was entirely harmless, in view of the fact that the court permitted the defendant to introduce evidence that the debt was not due by him individually, but by his partnership, and distinctly charged the jury that unless they found from the evidence that the debt was that of the defendant individually, they could not find a verdict in favor of the plaintiff.
2. The controlling issues in this ease were questions of fact, on “which, the evidence was in conflict, and the court presented the law applicable to these issues clearly, accurately, and fairly to the jury. There appears no material error of law, and no reason is shown why the verdict approved' by the court should be set aside and another trial granted.

Judgment affirmed.